{¶ 23} Because this is the case in which requiring such strict compliance with R.C. 2929.13 would serve no additional purpose, I respectfully dissent from the majority. It is redundant to require the trial court to specifically find that Nobles "is not amenable to an available community control sanction" when it is clear from the sentencing hearing that it based Nobles' 12-month prison sentence on the fact that Nobles committed the offense while on community control sanctions, that Nobles has had 11 previous convictions for drug abuse, and that while Nobles has been offered help in the past for the drug abuse, he has not benefitted from the help. Despite the state's acquiescence that the trial court did not make the specific statutory findings pursuant to R.C. 2929.13, I would affirm the trial court's imposition of the 12-month prison sentence based on Nobles' proven inability to successfully carry out his community control sanctions.